Citation Nr: 0806068	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-03 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a dental condition.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from March 2003 to May 2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2004 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The Board notes that the veteran, in her December 2007 
statement, appears to raise a claim of service connection for 
hearing loss and for compensation under the provisions of 
38 U.S.C.A. § 1151 for avulsion of the mental nerve.  These 
matters are REFERRED to the RO for the appropriate action.


FINDINGS OF FACT

1.  The evidence does not show that the veteran has a dental 
condition resulting from a combat wound or other service 
trauma.

2.  Active duty service worsened the conditions of teeth 
numbers 25 and 26.


CONCLUSION OF LAW

The criteria for service connection for treatment purposes of 
teeth numbers 25 and 26 have been met.  38 U.S.C.A. §§ 1110, 
1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for a 
dental condition.  As such, no discussion of VA's duties to 
notify to or assist with respect to this claim is necessary.

An April 2003 dental examination record reports that the 
periodontal screening and recording resulted in scores of 0, 
the soft tissue was within normal limits, and the veteran had 
a low caries risk.  The record also notes that the veteran 
wanted an oral and maxillofacial surgery consult for TMJ, 
misaligned occlusion, and mobile lower anterior teeth.  A 
subsequent dental examination, conducted in July 2003, 
reports that the veteran's anterior teeth were getting more 
mobile, with moderate calcium buildup on the lower anteriors.  
The July 2003 record notes that the veteran was cleared for 
deployment based on a finding of "good oral health" that 
was not "expected to require dental treatment or 
reevaluation for 12 months."  The record notes that X-rays 
were not consulted.  An April 2004 dental examination record 
reports the veteran's history of "worse" dental health 
since her last examination, and the record notes a finding of 
abscessed mandibular incisors.  A subsequent April 2004 
examination record reports that periodontal screening and 
recording scores between 1 and 3, with four of the six scores 
assessed at 2.  The record notes that the veteran had dental 
decay and periodontal status for teeth 23 to 26.  

A June 2004 VA treatment record reports the veteran's history 
of being involved in a motor vehicle accident that damaged 
her oral cavity and resulted in teeth degeneration.  A July 
2004 VA dental examination records reports the veteran's 
history of being able to "squeeze purulence from around the 
bottom of the roots" of her lower anterior teeth.  The 
veteran reported that she broke her jaw in three places when 
she was 11, with resulting trauma to her upper and lower 
anteriors.  The veteran was noted to have excellent oral 
health with no caries and a lingual wire with composite over 
teeth numbers 22 to 27.  No fistulous tracts were seen.  
Periodontal screening indicated 1 to 3 millimeters (mm) with 
no bleeding on probing.  There was asymmetrical occlusion due 
to the loss of lower anterior tooth number 24 and the trauma 
while growing up.  The upper midline was noted to be correct 
but the lower midline was not.  A full mouth series of X-rays 
showed internal/external resorption associated with teeth 
numbers 25 and 26.  Tooth number 23 had a widened PDL with a 
history of constant sensitivity, which the examiner found was 
probably due to fracture.  There were no interproximal caries 
or apical pathology.  The examiner stated that he recommended 
removing teeth 23, 25, and 26, because the teeth were not 
restorable due to the resorption.  The examiner indicated 
that the veteran would be fitted for implants.  

A VA dental examination was conducted in September 2004.  The 
examination record reports the veteran's negative history of 
facial or dental trauma in service.  The veteran reported 
that she believed her current dental condition was due to 
lack of care in service and the inability to practice good 
oral hygiene while overseas.  Dental examination revealed 
that the veteran had good range of motion of the jaw, with no 
functional loss and no bone loss of the mandible or maxilla.  
The examiner noted that tooth number 25 fractured off due to 
internal resorption, which the examiner believed was 
"probably due to the initial accident."  The examiner also 
noted that teeth numbers 23 to 26 were splinted together by 
the veteran's orthodontist so they would not move out of 
position.  Tooth number 26 was found to exhibit 
internal/external resorption.  The veteran was noted to have 
a maximum incisional opening of 35 mm, a left lateral 
excursion of 4+ mm, and a right lateral excursion of 4+ mm.  
There was no lateral interferences, popping, clicking, or 
crepitus.  Panorex images showed no bony pathology, though it 
did show a remaining root tip and wire retainer.  The veteran 
was diagnosed with internal resorption of tooth numbers 25 
and 26 due to the history of trauma.  

In September 2005, a VA Section Chief of Dental Service, who 
treats the veteran, submitted a statement opining that, based 
on a review of X-ray images taken in February 2003 and July 
2004, the veteran's dental condition showed a "marked 
worsening" of the internal resorption of teeth numbers 25 
and 26.  

Service connection will be granted for a dental disease or 
injury of individual teeth and the investing tissue, shown by 
the evidence to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.381(a) (2007).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1132; 
38 C.F.R. § 3.304(b).  VA's General Counsel has held that to 
rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  In determining whether a disorder existed 
prior to service, it is important to look at accepted medical 
principles including clinical factors pertinent to the basic 
character, origin, and development of the disorder.  38 
C.F.R. § 3.304(b)(1).  History given by the veteran, which 
conformed to accepted medical principles, in conjunction with 
basis clinical data, is probative evidence of the incurrence, 
symptoms, and course of the disorder.  38 C.F.R. § 
3.304(b)(2).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service based on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(a)(b)(c) (2005).

The veteran's April 2003 dental examination records do not 
report any findings of a dental condition or disorder, and 
the service dental records note that the veteran was found 
sound for deployment.  The Board notes that the April 2003 
record reports that the veteran requested a surgery consult 
for TMJ, misaligned occlusion, and mobile lower anterior 
teeth.  No findings regarding to these conditions are made, 
however, and there is no evidence that the consult was 
conducted.  Consequently, the veteran is presumed "sound" 
at entry.  

The evidence "clearly and unmistakably" indicates that the 
veteran's dental condition preexisted service, however.  The 
September 2004 VA examiner opined that the veteran's dental 
condition resulted from trauma that predated the veteran's 
entrance into service, and the veteran has consistently 
stated that her dental condition was not incurred during 
service; rather, she contends that it was aggravated by the 
nature of her service overseas.  The board finds that the VA 
examiner's opinion, combined with the veteran's history of 
pre-service dental treatment, suffices as clear and 
unmistakable evidence that the veteran's psychiatric disorder 
preexisted service.  See 38 C.F.R. § 3.304(b)(1) and (2).  

However, to rebut the presumption of soundness, there must 
also be clear and unmistakable evidence that there was no 
increase in severity during service.  In this case, the 
evidence does not "clearly and unmistakably" indicate that 
there was no increase in service.  The April 2004 service 
examination record reports an increase in the scores 
indicated by the periodontal screening, and a July 2004 
examination record reports findings of internal resorption, 
which was not noted on entrance.  Additionally, the veteran 
submitted a statement from a treating dentist, who is also a 
Section Chief of Dental services, which reports his finding 
that the veteran's dental condition, specifically teeth 
numbers 25 and 26, underwent a "marked worsening," and the 
Board infers from this statement that such a worsening is 
abnormal for a short period of time.  The Board notes that 
the September 2006 VA examiner, while finding that the 
current dental condition results from the pre-service trauma, 
does not make any findings as to whether the condition was 
aggravated by service or is a natural progression.  
Consequently, the Board finds that the presumption of 
soundness is not rebutted, and aggravation of the veteran's 
dental condition, specifically teeth numbers 25 and 26, is 
conceded.

As stated above, service connection will be granted for a 
dental disease or injury of individual teeth and the 
investing tissue, shown by the evidence to have been incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.381(a).  The significance of finding a dental condition 
is due to service trauma is that a veteran will be eligible 
for VA outpatient dental treatment, without being subject to 
the usual restrictions of a timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).  Replaceable missing 
teeth, treatable carious teeth, dental or alveolar abscesses, 
and periodontal disease are not disabling, and may be 
considered service connected solely for the purpose of 
determining entitlement to VA dental examination or 
outpatient dental treatment.  38 C.F.R. § 3.381.  In this 
case, the veteran's dental condition is manifested by missing 
teeth which are replaceable; consequently, service connection 
may only be granted to the extent of providing VA outpatient 
dental treatment.  

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); veterans having a 
noncompensable service-connected dental condition, provided 
that they apply for treatment within a specified period after 
service (Class II eligibility); those having a noncompensable 
service-connected dental condition adjudicated as resulting 
from a combat wound or other service trauma (Class II(a) 
eligibility); those who were prisoners of war (Classes II(b) 
and (c)); those whose dental condition is aggravating an 
associated service-connected disability (Class III-
"adjunct"-eligibility); those whose service-connected 
disabilities are rated as 100 percent disabling (Class IV 
eligibility); those who are participating in a rehabilitation 
program under 38 U.S.C. Chapter 31 (Class V eligibility); and 
those who have a dental condition which is complicating 
authorized treatment for a medical condition (Class VI 
eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

The veteran has noncompensable service-connected dental 
conditions that are not the result of trauma.  She also meets 
the other requirements for Class II eligibility.  See 
38 C.F.R. § 17.181(b)(2)(i).  Class II dental conditions are 
authorized to receive "any treatment indicated as reasonably 
necessary for the one-time correction of the service-
connected noncompensable condition."  Id.  VA treatment 
records indicate that the veteran has already been 
classified, and treated, as a Class II member.  Because the 
veteran does not meet the criteria for any other Class 
eligibility and there is no competent evidence that the 
claimed teeth were injured by trauma, service connection is 
only warranted for the one-time correction of the internal 
absorption of teeth 25 and 26.  


ORDER

Service connection for treatment purposes for teeth numbers 
25 and 26 is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


